—Judgment, Supreme Court, Bronx County (Barbara Newman, J.), rendered February 11, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal sale of a controlled substance in or near school grounds, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, unanimously affirmed.
The People established a sufficient chain of custody to warrant receipt in evidence of the buy money. Upon recovering the *455money from defendant, the arresting officer placed it with other property he recovered from defendant in a “prisoner envelope”, clasped it, and gave it to his sergeant. The arresting officer then received the envelope back from his sergeant at the precinct. At that point, the officer was able to ascertain that it was the same envelope into which he had placed the property he recovered from defendant because he recognized the prisoner cover sheet he had filled out while in the process of searching defendant, and the record permits a reasonable inference that this cover sheet was attached to the envelope. Furthermore, the envelope appeared to him to be in the same condition as when he first gave it to his sergeant. Accordingly, there were reasonable assurances of the identity and unchanged condition of the money, and deficiencies, if any, in the chain of custody would go to weight and not admissibility (People v Julian, 41 NY2d 340; People v Murray, 191 AD2d 397, lv denied 82 NY2d 723). Concur — Ellerin, J. P., Wallach, Mazzarelli and Andrias, JJ.